DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application

This Office Action is in response to Applicant's amendments filed on 03/07/2022. Claims 1-20 are pending for this examination.



Invention Summary as understood by the Examiner


This section describes a simplified summary of the claimed subject matter in order to provide a basic understanding of the examiner on the subject matter. This summary is not an extensive overview and is not intended to identify key/critical elements or to delineate the scope of the claimed subject matter as presented in the disclosure. Its sole purpose is to present some concepts of the claimed subject matter in a simplified form. The applicant is not expected to comment on this section unless there 

The invention of the instant application teaches software application test creation. A test creation framework takes requirements and/or user stories of the software application as input and automatically creates test scripts. When the software under test is updated or modified, the test scripts are updated to accommodate the changes of the software under test.


Analogous art

In broad interpretation, instant application is about software test creation and software testing. Prior arts which teach these technologies is considered to be analogous art to the instant application.


Acknowledgements

Claims 1-9, 11, 15 and 17 have been amended.
No claims have been canceled or added.
In light of the applicant’s explanation and amendment, claims 1 - 8 are not interpreted under 35 USC 112(f). 
In light of the applicant’s amendments to specification and abstract have been withdrawn.  
As the applicant decided to correct the drawings in a future time, the objection to the drawings stands. 
In light of amendments to claims 3 and 6, objection to these claims have been withdrawn. 

Claim Interpretation


Claims use the phrase “object instant”. The term “object” means a specific instantiation of a class. The term “instant” means the same. As such these two terms are synonymous. In the context of this application, a test with specific parameters can be considered an “object” or an “instant” of the test.

Claims use the term “object instant navigation”. There is no definition or description of the term in the specification. The examiner considers this to mean steps taken by a test case. 

Claims use the term “object instant navigation map”. There is no definition of this phrase. The specification recites in [00190] “The object instance navigation map may be displayed or printed for the user and may be validated by, for example, designers and/or developers (block 3525).” From this it appears that Object Instance navigation map is a step by step description or picture or any other representation of a test steps. 

Claims use the term “object instant references”. There is no definition or description of the phrase. The examiner interprets this to means links (or pointers) to other objects or instances. Test object instance has been interpreted as a test with specific data. 
Claim 8 recites, “where in the automation test framework module is further configured to run legacy application and new applications in parallel such that the legacy applications inform the new applications.” The meaning of the phrase “legacy applications inform the new applications” is broad because it does not specify what is informed. For this examination, examiner considers this to mean, test results are communicated. 
Claim 8 seems to teach “parallel testing”. Definition and description of parallel testing is provided in an attached document, the document authored by Hamilton. (https://www.guru99.com/parallel-testing.html)  

Objection to the Drawings

Most of the Figures are unreadable and as a result, unusable. Specifically Figs. 1-5, 7, 8, 10, 11A-F, 12A-C, 13A, 14B, 15, 16A-B, 17A-P, 18A-C, 19, 20A-C, 21A-E, 22A-E, 23A-E, 24A-B, 25, 26A-B, 27A-F, 28A-B, 29, 30, 31A-B, 32, 33, 34, 35A-C, 36-39, 40A-C, and 41-43 are unreadable. Appropriate correction is required.  



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 9 and 15 are rejected under AIA   35 U.S.C. 103 as being unpatentable over OMG, Publication Title: “Test Information Interchange Format (TestIF)”, Published by OMG in view of Surace et al. (hereinafter Surace) Pub. No.: US 2019/0042400.

As per claim 1, (Currently amended) OMG teaches,

A system for automating testing of a software product comprising:

a test automation suite module configured to: 

receive input to define and maintain test automation suite modules to test the software product including object requirements for tests based on user stories and/or requirements associated with the software product; (OMG Table 1.4 [page 
build an object instance navigation (Please note that test cases are equivalent to object instance of a test [please refer to claim interpretation above]. OMG table 1.4 step 0003F shows “Test steps” and step SS A2 shows sequenced steps. The test steps and sequenced test steps can be considered as “object instance navigation”. Also please refer to OMG Fig. 7.7 top of the box which recites “Test case [Test Object Sequences])”.
 and [build an] … automated test scripts based on the received input;(OMG  recites on page 9 paragraph 2, “The model-generated test cases can be output to reports for manual test execution, imported into test management tools, or imported into automation tools for scripting.” This shows building an automated test script.) 

provide an object instance navigation map for the test automation suite modules, wherein the test automation suite module  receives the input, builds the object instance references and provides the object instance navigation map (OMG Fig. 7.7 shows Test Object sequences which is equivalent to object instance navigation map. OMG Fig. 1.8 recites at the bottom “Each Sequenced Step references a reusable Test Step, and the next Sequenced Step.” These links to the reusable steps are object instant references.) 
before or in parallel with coding analysis, design and coding of the software product; and (OMG Fig. 1.4 shows that the test cases are built from requirements 
OMG  teaches creation of test cases from requirements. OMG does not explicitly mention “automatically define, refine, and execute the automated test scripts during development of the software product by automatically updating the test scripts to provide updated test scripts based on detected changes to the software product being tested, the updating and the detection of the changes being performed automatically by the system.” However, in analogous art of software test creation and testing Surace teaches, 
automatically define, refine, and execute the automated test scripts during development of the software product by automatically updating the test scripts to provide updated test scripts based on detected changes to the software product being tested, the updating and the detection of the changes being performed automatically by the system. (Surace recites in [0045] “In some embodiments, the system and methods disclosed herein may implement automatic test script changes when a software application under test changes (e.g., is updated or undergoes a version change).” This shows test script changes when the software under test is updated. Please note test script update by definition includes defining and refining. Surace recites in [0045] starting at line 6, “At times, process 300 may have to be partially, or completely, re-run to accommodate changes to, for example, the UX or application programming interface (API) of the software application under test level so that new user log data is captured and new master key files and/or test scripts may be generated to accommodate changes to the software application under test.” This shows execution of the updated test.) 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of test module creation of OMG by incorporating the teaching “automatically define, refine, and execute the automated test scripts during development of the software product by automatically updating the test scripts to provide updated test scripts based on detected changes to the software product being tested, the updating and the detection of the changes being performed automatically by the system” of Surace. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Surace to update test scripts with the update as part of automatic test script creation. 

As per claim 9, this is a method claim that substantially parallels the limitations of the system claim 1. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed system steps as a method. 

	
As per claim 15, this is a product claim that substantially parallels the limitations of the system claim 1. It would have been obvious to one of ordinary skill in the art before the 


Claims 2, 3, 6, 10, 11, 14, 16, 17 and 20 are rejected under AIA   35 U.S.C. 103 as being unpatentable over OMG and Surace as applied to claims 1, 9 and 15 in view of Koutrika et al. (hereinafter Koutrika) Patent No.: US 9,342,301.

As per claim 2, (Currently amended) OMG teaches, 

wherein the object instance navigation map is consumable by software designers, subject matter experts and/or developers; and (OMG page 3, table 1.1 step 3 shows client lab imports test cases and step 4 shows instrumenting the test steps. This shows that the test steps are accepted and worked on (or instrumented) by a subject matter expert. Please note that test steps are equivalent to object instance navigation.)

OMG and Surace teach creation of test modules from requirements. They do not explicitly teach, “wherein the test automation suite module is further configured to provide common language narrative scripts for validation by subject matter experts.” However, in analogous art of test case creation, Koutrika teaches, 

wherein the test automation suite module is further configured to provide common language narrative scripts for validation by subject matter experts. (Koutrika Fig. 2 shows converting script into natural language. Koutrika Fig. 8 shows sending natural language text to a user who makes correction. This shows that the user is a subject matter expert and by correcting he is validating the script.)   

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of test module creation of OMG by incorporating the teaching ““wherein the test automation suite module is further configured to provide common language narrative scripts for validation by subject matter experts” of Koutrika. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Koutrika to provide a natural language description of the test script so that people without programming knowledge can understand the script. 

As per claim 3, (Currently amended) Surace teaches, 
wherein the test automation suite module is further configured to define, refine, and execute the test scripts during development of the software product allowing automated rapid automatic changes to the automated tests scripts to provide the updated test scripts responsive to changes to the software product and rapid redeployment of the updated test scripts. (Surace recites in [0045] “In some embodiments, the system and methods disclosed herein may implement automatic test script changes when a software application under test changes (e.g., is updated or undergoes a version change).” This shows test script changes when the software under test is updated. Please note test script update by definition includes defining and refining. Surace recites in [0045] starting at line 6, “At times, process 300 may have to be partially, or completely, re-run to accommodate changes to, for example, the UX or application programming interface (API) of the software application under test level so that new user log data is captured and new master key files and/or test scripts may be generated to accommodate changes to the software application under test.” This shows execution of the updated test.) 

As per claim 6, (Currently amended) Koutrika teaches,
wherein the test automation suite module is further configured to provide a fully remarked, top-down script for execution and to convert the script into native language scripts for review by non-developer subject matter experts. (Meaning of the term “fully remarked” is unclear. The specification refers to Fig. 39 for a description of the term. However, Fig. 39 is unreadable. A script by design executes from top to down. As such, the term “top-down” script execution does not have any patentable weight. Koutrika Fig. 2 shows converting script into natural language. Koutrika Fig. 8 shows sending natural language text to a user, who makes changes to the generated script which shows that the user is a subject matter experts.)  

As per claims 10, 11 and 14, these are method claims that substantially parallel the limitations of the system claims 2, 3 and 6. It would have been obvious to one of 

	
As per claims 16, 17 and 20, these are product claims that substantially parallel the limitations of the system claims 2, 3 and 6. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed system steps as a product. 

Claims 4, 12 and 18 are rejected under AIA   35 U.S.C. 103 as being unpatentable over OMG and Surace as applied to claims 1, 9 and 15  in view of Choodi (hereinafter Choodi, Article title “Testing In Iterative Product Development Environment”, 6th Annual International Software Testing Conference 2006). 
As per claim 4, (Currently amended) OMG and Surace teach testes module/script creation. They do not explicitly mention wherein the test automation suite module is further configured to provide stabilization testing in quality assurance (QA) environments once all test cases run successfully in a development unit test environment.” However, in analogous art of software test script creation Choodi teaches, 
wherein the test automation suite module is further configured to provide stabilization testing in quality assurance (QA) environments once all test cases run successfully in a development unit test environment. (Choodi page 4 section 3 shows under “Testing in Iterative Model” different tests, e.g., unit testing, component 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of test module creation of OMG and Surace by incorporating the teaching “wherein the test automation suite module is further configured to provide stabilization testing in quality assurance (QA) environments once all test cases run successfully in a development unit test environment” of Choodi. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Choodi to run all necessary tests for ensuring stability and reliability of the software application.

Claims 5, 13 and 19 are rejected under AIA   35 U.S.C. 103 as being unpatentable over OMG, Surace and Koutrika as applied to claims 2, 10 and 16 in view of Delory (Pub. No.: US 2008/0270079). 

As per claim 5, (Currently amended) OMG, Surace and Koutrika teach test module/script creation and translation of scripts to natural language narration. They do not explicitly mention “wherein the test automation suite module further comprises a search module that selectively filters test components that are determined to be obsoleted and a replace module that automatically replaces the test components determined to be obsoleted in all occurrences within the automated test suite modules.” However, in analogous art of software test script creation Delory teaches, 

wherein the test automation suite module further comprises a search module that selectively filters test components that are determined to be obsoleted and a replace module that automatically replaces the test components determined to be obsoleted in all occurrences within the automated test suite modules. (Delory recites in [0043] “Of course, it will be obvious to one skilled in the art that this module can be redesigned in future to accommodate changes in power supply technology and thus, as the ATX-style connectors that are the current state of the art become obsolete and are replaced with newer standards, new modules can be easily designed that will allow the device to test and power devices built to those newer standards.”)

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of test module creation of OMG, Surace and Koutrika by incorporating the teaching “wherein the test automation suite module further comprises a search module that selectively filters test components that are determined to be obsoleted and a replace module that automatically replaces the test components determined to be obsoleted in all occurrences within the automated test suite modules” of Delory. The modification 

As per claim 13, this is a method claim that substantially parallels the limitations of the system claim 5. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed system steps as a method. 

	
As per claim 19, this is a product claim that substantially parallels the limitations of the system claim 5. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed system steps as a product. 

Claim 7 is rejected under AIA   35 U.S.C. 103 as being unpatentable over OMG and Surace as applied to claim 1 in view of Trevino et al. (hereinafter Trevino, Patent No.: US 9,164,859). 
As per claim 7, OMG and Surace teach test module/script creation. They do not explicitly mention “wherein the system further comprises a plurality of execution engines, each of the engines configured to test different portions of code of the software product.” However, in analogous art of software test script creation Trevino teaches, 
wherein the system further comprises a plurality of execution engines, each of the engines configured to test different portions of code of the software product. (This limitation simply means test modules are executed concurrently. Trevino recites in column 2 starting at line 37, “The instructions also include code for causing the computing device to add the plurality of test objects to a queue, code for causing the computing device to send information based on the plurality of test objects to an Automated Test Equipment (ATE) and code for causing the computing device to cause the ATE to concurrently test the separate blocks in the OUT using the plurality of test objects.”)
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of test module creation of OMG, Surace and Koutrika by incorporating the teaching “wherein the system further comprises a plurality of execution engines, each of the engines configured to test different portions of code of the software product” of Trevino. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Trevino to execute tests concurrently for shorting total test time. 

Claim 8 is rejected under AIA   35 U.S.C. 103 as being unpatentable over OMG and Surace as applied to claim 1 in view of Singonahalli et al. (hereinafter Singonahalli, Patent No.: US 9,916,226). 

 claim 8, (Currently amended) OMG and Surace teach test module/script creation. They do not explicitly mention where in the test automation suite module is further configured to run legacy application and new applications in parallel such that the legacy applications inform the new applications.” However, in analogous art of software test script creation Singonahalli teaches, 
 
where in the test automation suite module is further configured to run legacy application and new applications in parallel such that the legacy applications inform the new applications. (This limitation is by definition equivalent to parallel software testing. Singonahalli recites in column 2 starting at line 18, “Some embodiments provide for approximately simultaneous/parallel testing of multiple versions of software. Some embodiments allow for performance analysis of a new version of software code relative to a previous or baseline version of the software code.” Here a previous or baseline version is equivalent to a legacy version.)
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of test module creation of OMG and Surace by incorporating the teaching “where in the test automation suite module is further configured to run legacy application and new applications in parallel such that the legacy applications inform the new applications” of Singonahalli. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Singonahalli to 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

References of Note
Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to 

Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on Monday - Friday 8AM - 5PM. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, to.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        March 21, 2022